                  IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION



    SECURITIES AND EXCHANGE
    COMMISSION,

           Plaintiff,
                                                            Civil Action No. 3:12 cv 519
    vs.

    REX VENTURES GROUP, LLC
    d/b/a ZEEKREWARDS.COM, and
    PAUL BURKS,

           Defendants.



                                               ORDER

          This matter is before the Court upon the Receiver’s Application for Fees and

Expenses by the Receiver and His Advisors for the Second Quarter of 2019, filed January

14, 2020 (the “Application”). The Court has considered the Application as well as the

objections of the SEC,1 and for good cause shown, IT IS ORDERED, ADJUDGED

AND DECREED that:

          1.      The Receiver’s Application is GRANTED.

          2.      The Receiver and McGuireWoods LLP SHALL BE AWARDED an

allowance of $84,097.62 (of which $16,819.52) will be held back pending further

petition to and approval by the Court) for legal services rendered during the




1
 The SEC’s objections are essentially the same as those previously raised. The Court addressed these
objections in its Order of November 30, 2018 overruling the SEC’s objections to the Receiver’s Third
Quarter of 2017 Fee Application. (Doc. No. 714).
                   Compensation Period set forth in the Application, and $6,597.11 for the

                   reimbursement of expenses incurred during the same period.

                           3.    FTI Consulting, Inc. SHALL BE AWARDED an allowance of

                   $31,125.50 (of which $6,451.10 will be held back pending further petition to and

                   approval by the Court) for services rendered during the Compensation Period.

                           4.    The Receivership Estate IS HEREBY AUTHORIZED to immediately

                   pay such amounts and reimburse McGuireWoods LLP and FTI Consulting, Inc. for

                   approved expenses.

Signed: February 5, 2020
